DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: The “Cross Reference to Related Application” section of the Specification needs to indicate that App. No. 14/968,936 is now Pat. No. 10,773,915.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 10, 12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuff et al. (US 3567552).
As to claim 2, Heuff discloses a consumer width sized roll, comprising: a wound web material having a tail, a machine direction, and a cross direction; a first outer edge and a second outer edge along the machine direction; a first outer portion, a second outer portion, and a central portion along the cross direction; a first bond pattern 41 that is flared such that there is a greater amount of bonding material at the first outer portion than at the central portion, and wherein there is a greater amount of bonding material adjacent to the first outer edge of the first outer portion than at a portion of the first outer portion adjacent to the central portion; and a second bond pattern 42 that is flared such that there is a greater amount of bonding material at the second outer portion than at the central portion, and wherein there is a greater amount of bonding material adjacent to the second outer edge of the second outer portion than at a portion of the second outer portion proximate to the central portion (Fig. 2 below; C3, L8-15).  


    PNG
    media_image1.png
    189
    284
    media_image1.png
    Greyscale


 	As to claim 5, the roll of Claim 2 is taught as seen above.  Heuff discloses that each of the first and second bond patterns are continuous fields of bonding material.  
As to claim 10, the roll of Claim 2 is taught as seen above.  Heuff discloses that the central portion is free of bonding material.  
As to claim 12, the roll of Claim 2 is taught as seen above.  Heuff discloses that the bonding material comprises an adhesive (C3, L8-15).
As to claim 13, the roll of Claim 2 is taught as seen above.  Heuff discloses that the central portion 43 is a grasping portion sized in a cross direction such that a consumer is capable of inserting at least a finger under the tail portion (Id.).  
As to claim 16, the roll of Claim 2 is taught as seen above.  Heuff discloses that
first and second bond patterns are the same shape (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuff et al. (US 3567552) in view of Hartbauer et al. (US 4026752).
As to claim 3, the roll of claim 2 is taught as seen above.  Heuff fails to specifically disclose that the adhesive/glue spots can be in the form of a non-adhesive phase change material.  It is the position of the Examiner that using a wax to affix a tail of a web of material is well known and conventional in the art and would have been obvious to one of ordinary skill in the art at the time of the invention to use in the roll of Heuff.  Hartbauer ‘752 discloses the application of a wax to bond affix the tail in a wound web of material (column 8, lines 7-12).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the wax of Hartbauer in the roll taught by Heuff because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional bonding material for affixing the tail of a wound web to itself.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Furthermore, it would have been obvious for one of ordinary skill in the art at the time of filing to use a known and conventional tail affixing material in the roll of Heuff, such as the wax disclosed by Hartbauer '752, because such a modification would have been within his technical grasp.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuff et al. (US 3567552) in view of Brokopp Jr. (US 20140131498).
As to claim 9, Heuff fails to specifically teach or disclose that the web is imparted with textural elements such as peaks and valleys, wherein the maximum distance between the peak and the valley is from about 365 µm to 780 µm.  Brokopp discloses a method for gluing the tail of a wound web of material (Abstract).  Brokopp discloses that it is known and conventional in the art to provide texture for a web of material in the form of peaks and valleys with a maximum height distance between the peak and the valley is from about 180 µm to 730 µm (paragraph 141; Fig. 12).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the peaks and valleys of Brokopp in the roll taught by Heuff because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful texture in a web of material.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Furthermore, it would have been obvious for one of ordinary skill in the art at the time of filing to modify the roll of Heuff with a known and conventional feature imparting a texture to the web of material, such as peaks and valleys with a maximum height differential of 180 µm to 730 µm as disclosed by Brokopp, because such a modification would have been within his technical grasp.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuff et al. (US 3567552) in view of Nahm et al. (US 9082321).
As to claim 14, the roll of claim 13 is taught as seen above.  The above references as combined fail to teach or disclose that a visual indicator or printed graphic may be placed at a non-adhesive portion of the web.  Nahm et al. discloses a receipt and label roll (Abstract).  Nahm discloses that it is known and conventional in the art to print color sensing marks upon areas of a web that are free of adhesive (column 5, lines 1-11).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the visual printed graphics of Nahm in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a modification to achieve the predictable result of providing a known successful and conventional means for showing non-adhesive areas on a web of material.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
It would have been obvious for one of ordinary skill in the art at the time of filing to incorporate a step of adding a visual indicator/printed graphic since this amounts to an aesthetic design choice which do not patentably distinguish over the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuff et al. (US 3567552) in view of Rasch et al. (US 20090020101).
As to claim 15, the roll of claim 2 is taught as seen above.  Heuff discloses that the roll of material can be a toilet or similar paper roll but fails to specifically teach or disclose that it is a 2-ply material as claimed.  Rasch discloses a consumer sized roll wherein the tail is adhesively bonded to the roll (Fig. 2).  Rash discloses that it is known to use a single-ply or multi-ply material in the roll (Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use multi-ply material of Rasch in the roll of Heuff because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional material to use as a toilet paper material.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 4, 6-8, 11 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites that the first and second bond patterns comprise of a plurality of discrete bonds.  The closest prior art of Heuff et al. (US 3567552) discloses a first bond pattern and second bond pattern near opposite outer portions, but fails to specifically teach or disclose that the bond patterns comprise of multiple bond sites wherein there is a greater amount of adhesive at the bond sites near the outer side edges of the web compared to the bond sites near the central portion of the web as required by claim 2.
Claim 19 recites that the central portion comprises of a third pattern.  The closest prior art of JP 2006-131400 (JP ‘400) discloses a sanitary roll paper wherein there are three pairs of adhesive bond sites which make a first outer bond pair, central bond pair and second outer bond pair (Fig. 3), but fails to specifically teach or disclose that the bond patterns comprise of multiple bond sites wherein there is a greater amount of adhesive at the bond sites near the outer side edges of the web compared to the bond sites near the central portion of the web as required by claim 2.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745